DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions except as noted below.
Claims 21-40 are pending.

Examiner’s Note: The idea of a geofence or geographical boundary is not specifically discussed in the 13/506478 and 14/121,847 applications and is essential to some of the claim 24 and 35-36 as filed. As a result, the examiner has assigned a priority date of 7/27/15 to these claims which is the filing date of the 14/756,054 application (grand-parent) and is being examined under the first inventor to file provisions of the AIA .

Claim Status
	This office action is in response to communication(s) filed on 03/23/11. 
There are a total of 20 claims pending in this application; of the original 20 claims, claims 21, 25, 37 and 40 have been amended; no claims have been canceled; no claims have been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 21-40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite an object in a broad form. The definition of an object encompasses people as per paragraph 21 of the as filed specification which is not allowed under 35 U.S.C. 101.

Claims 21-40 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 21 recite performing a method comprising determining objects associated with a vehicle comprising determining that a plurality of beacon devices that are associated with an object are associated with a vehicle at two different locations, and further comprising determining that if the beacon devices are associated with the vehicle at two locations then the objects the beacon devices are associated with are also associated with the vehicle. 
Each of the “determining” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “beacon devices” nothing in the claim element precludes the step from practically being performed in the mind. For example, the “determining whether a first plurality of beacon devices are associated with the vehicle at a first location” step in the context of this claim encompasses the user mentally, or with pen/paper, observing which objects are on the vehicle at the first location. Likewise, the other limitations in the context of this claim encompass a person repeating this step at a second location and then noting which beacon devices and their associated objects were on the vehicle at both locations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since there are no additional elements to consider.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception since there are no additional elements to consider. The claim is not patent eligible.
Independent claim 16 only adds a system comprising a generic vehicle, monitoring device which comprises a generic processor and non-transitory computer-readable storage medium containing instructions to perform the method of claim 21.  Independent claim 40 only adds “At least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor which are just more generic computer elements:” Other than the additions just noted, independent claims 16 and 20 recite similar limitations with the same steps and generic computer elements and are rejected using the same reasoning.
The dependent claims recite further steps of identifying, further determining, and comparing which can likewise be performed, under their broadest reasonable interpretation, in the context of these claims, by a user manually/mentally and also fall within the “Mental Processes” grouping of abstract ideas. Claim 26 just generically defines the first and second locations as being different and claim 28 and 29 just trigger alerts when certain conditions are met both of which are merely insignificant extra solution activity. The environmental aspects of claims 30-34 and the limitations of claims 35-36 which are not identifying steps which are already covered in this paragraph, are limitations that do no more than generally link a judicial exception to a particular field of use per MPEP 2106.05(h), while the remaining limitations of these claims are mental steps as for the independent claims. Accordingly, these claims are abstract ideas and do not add significantly more to the claims from which they depend. All of the claims, therefore, are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 21, 37 and 40 claim associating a beacon device with a vehicle without ever describing how this is done. The specification describes a beacon device being disposed on a vehicle in paragraphs 16 and 111 for example but the examiner does not find a description for how determining an association between a beacon device and a vehicle is accomplished. The dependent claims inherit the deficiencies of the parent claims and are similarly rejected.
Additionally, independent claims 21, 37 and 40 determine that an object is associated with a vehicle without describing how this is implemented in technical terms. Conditions are given of a beacon that is associated with the object being associated with the vehicle at two different locations determines that the object that is associated with the beacon device is also associated with the vehicle. However, the examiner has not found in the specification the exact way this is accomplished. Is there a database., log file or something that is being analyzed and exactly what is analyzed? The dependent claims inherit the deficiencies of the parent claims and are similarly rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) for using the phrase “location-based boundary” without defining this phrase either in the claims or the specification rendering the claim indefinite as this is not a term well-known in the art.
Claim 25 is rejected under 35 U.S.C. 112(b) for using the phrase “motion-based boundary” without defining this phrase either in the claims or the specification rendering the claim indefinite as this is not a term well-known in the art. 

	Claims 21-40 are rejected under 35 U.S.C. 112(b) for using the term associating in multiple ways which are not consistent. The term associating in its various forms is being used in independent claims 21, 37 and 40 to “associate” beacon devices with vehicles, beacon devices with objects and objects with vehicles. For example, the specification states in paragraph 57 that “beacon may be attached or affixed or associated with at least one object”. Is this meant to mean that the term associated “associated” in this case in the claim language is the equivalent of being attached or affixed somehow? If so, what does it mean to associate a beacon with the vehicle? Please remove the word associate from the claims and replace it with more descriptive language that has support in the specification for each time it is used. For example, the specification states in paragraph 57 that “beacon may be attached or affixed or associated with at least one object”. Is this meant to mean that the term associated “associated” in this case in the claim language is the equivalent of being attached or affixed somehow? If so, what does it mean to associate a beacon with the vehicle? The specification discusses a beacon being disposed with a vehicle at a given location (see paragraphs 16 and 111 for example) but does not discuss associating the beacon with a vehicle. The dependent claims inherit the deficiencies of the parent claims and are similarly rejected.

Examiner’s Note:

The examiner notes that per MPEP 2111.04, II.: "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met". The method claims 21 – 36 need only have the first two limitations of the comprising step of the independent claim 21 rejected using prior art since the last two limitations are contingent limitations and only one contingency is claimed. In other words, the broadest reasonable interpretation is that the conditions necessary to “associate” the object with the vehicle are not met and therefore art would not be required to teach these steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25-29, 31-33, 37 and 40 are rejected under 35 U.S.C. 102a as being unpatentable over Murphy et al. (US 20130346336).

As to claims 21, 37 and 40 (using claim 37 as exemplary), Murphy teaches:

a plurality of objects ([0023] plurality of packages), each object of the plurality of objects being associated with a beacon device of a plurality of beacon devices; ([0024-0025] a sensor is physically associated with each package)

a vehicle; ([0024], [0048])

at least one monitoring device comprising: (Fig 1 element 110)
at least one processor; (Fig 2 element 214)
at least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising: (Fig 2 element 216 CPU’s must have a computer-readable storage medium having encoded thereon executable instructions in order to run their operating systems and applications)

determining objects associated with the vehicle, wherein determining the objects associated with the vehicle comprises:
determining whether a first plurality of beacon devices are associated with the vehicle at a first vehicle location, wherein each first beacon device of the first plurality of beacon devices is associated with an object of the plurality of objects; ([0024-0026], [0067] data is sent while in transit – the set of packages currently onboard must be identified so host knows which package the data is associated with – each package has a sensor (beacon device) inside of it)

determining whether a second plurality of beacon devices are associated with the vehicle at a second vehicle location, wherein each second beacon device of the second plurality of beacon devices is associated with an object of the plurality of objects; ([0024-0026], [0067] data is sent while in transit – the set of packages currently onboard must be identified so host knows which package the data is associated with – each package has a sensor (beacon device) inside of it)

determining whether an object of the plurality of objects is associated with the vehicle based on the determination of whether the first plurality of beacon devices are associated with the vehicle at the first vehicle location and the determination of whether the second plurality of beacon devices are associated with the vehicle at the second vehicle location, ([0061], [0080] teach that recovery action is taken if a device is unexpectedly removed which means that it is being continually monitored and so if not removed unexpectedly it is confirmed to still be in (associated with) the vehicle at its new location)

 wherein determining whether the object is associated with the vehicle comprises:
determining that the object of the plurality of objects is associated with the vehicle in response to determining that i) a beacon device associated with the object is determined to be associated with the vehicle at the first vehicle location and ii) the beacon device associated with the object is determined to be associated with the vehicle at the second vehicle location. ([0061], [0080] teaches continuous monitoring of a package in a vehicle – according to paragraph 25 of Murphy the sensor (beacon device) is inside the package – therefore if the sensor is associated with the vehicle, the package (object) is associated with the vehicle at each location)

As to claim 25 Murphy teaches:

for each first beacon device of the first plurality of beacon devices within the communication range of the receiver at the first vehicle location: determining that the first beacon device is associated with the vehicle at the first vehicle location when the first beacon device is detected within a motion-based boundary associated with the vehicle at the first vehicle location; and for each second beacon device of the second plurality of beacon devices within the communication range of the receiver at the second vehicle location: determining that the second beacon device is associated with the vehicle at the second vehicle location when the second beacon device is detected within  the motion-based boundary associated with the vehicle at the second vehicle location. ([0003-0005], [0018], [0027] and [0080] the Murphy reference uses sensors (beacons) to continuously track individual packages)

	As to claim 26 Murphy teaches:

wherein the second vehicle location is a different geographic location than a geographic location of the vehicle at the first vehicle location. (see for example figure 4 – origin and destination locations are different geographic locations)

As to claim 27 Murphy teaches:

determining whether each beacon device that was determined to be associated with the vehicle at the first vehicle location and at the second vehicle location is still associated with the vehicle at a third vehicle location. (Fig 5 and [0040], [0053] an object’s location is continuously monitored along the delivery route 1st, 2nd, 3rd locations etc.)

As to claim 28 Murphy teaches:

triggering an alert regarding each beacon device that was previously determined as associated with the vehicle at the first vehicle location and the second vehicle location and is no longer associated with the vehicle at the third vehicle location. ([0080] teaches that recovery action is taken if a device is unexpectedly removed)

As to claim 29 Murphy teaches:

triggering an alert regarding at least one beacon device determined to be associated with the vehicle, in response to determining that environmental information received from the at least one beacon device meets one or more conditions associated with potential damage. ([0075] a temperature alert is triggered because the
ambient temperature exceeds a threshold)

As to claim 31 Murphy teaches:

the environmental information is temperature data indicating a temperature to which at least one object that is associated with the at least one beacon device was subjected; and determining that the environmental information meets one or more conditions associated with potential damage comprises determining that the temperature is outside of a range and/or above or below one or more thresholds. ([0075] a temperature alert is triggered because the ambient temperature exceeds a threshold)

As to claim 32 Murphy teaches:

the environmental information is pressure data indicating a pressure to which at least one object that is associated with the at least one beacon device was subjected; and determining that the environmental information meets one or more conditions associated with potential damage comprises determining that the pressure is outside of a range and/or above or below one or more thresholds. ([0037], [0075])

As to claim 33 Murphy teaches:

the environmental information is light data indicating a light exposure to which at least one object that is associated with the at least one beacon device was subjected; and 9531802.1Application No.: 17/172,2556 Docket No.: G0885.70001US06 Second Preliminary Amendment determining that the environmental information meets one or more conditions associated with potential damage comprises determining that the light exposure is outside of a range and/or above or below one or more thresholds. ([0037], [0075])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-23, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20130346336).

	As to claims 22 and 38 (using claim 38 as exemplary), Murphy teaches:

identifying the first plurality of beacon devices within a communication range of the at least one monitoring device disposed on the vehicle, wherein identifying the first plurality of beacon devices comprises, for each first beacon device of the first plurality, identifying a device identifier associated with the first beacon device; ([0003-0005], [0018], [0027] and [0080] the Murphy reference is focused on tracking packages and the devices must have unique identifiers in order to do this) and identifying the second plurality of beacon devices within the communication range of the at least one monitoring device, wherein identifying the second plurality of beacon devices comprises, for each second beacon device of the second plurality, identifying a device identifier associated with the second beacon device. ([0003-0005], [0018], [0027] and [0080] the Murphy reference is focused on continuously tracking individual packages and the devices must have unique identifiers in order to do this)

	As to claims 23 and 39 (using claim 39 as exemplary), Murphy teaches:

determining that i) a beacon device associated with the object is determined to be associated with the vehicle at the first vehicle location and ii) the beacon device associated with the object is determined to be associated with the vehicle at the second vehicle location comprises determining that a device identifier associated with the beacon device is included in the first plurality as having been identified at the first vehicle location and included in the second plurality as having been identified at the second vehicle location. ([0003-0005], [0018], [0027] and [0080] the Murphy reference is focused on continuously tracking individual packages and the devices must have unique identifiers in order to do this)

As to claim 34 Murphy teaches:

the environmental information indicates a time period over which at least one object that is associated with the at least one beacon device was subjected to an environment; and
determining that the environmental information meets one or more conditions associated with potential damage further comprises determining that the environment and the time period over which the at least one object was subjected to the environment is outside of a range and/or above or below one or more thresholds. (Fig 7
elements 708, 710 and 712 and [0037], [0075] - fig 7 shows continuous monitoring
of environmental conditions including temperature and time. While Murphy
doesn't explicitly teach meeting both thresholds (time and environmental
condition of concern) before triggering an alert it would be obvious to do so if the
object being transported could withstand being out of range for a given amount
of time before damage would occur to avoid triggering false alerts)

Claims 24 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20130346336) in view of Gurin (US 20140222298).

	As to claim 24 Murphy teaches all of the limitations of claim 22 as above. Murphy doesn’t explicitly teach: “for each first beacon device of the first plurality of beacon devices within the communication range of the receiver at the first vehicle location: comparing information indicating a first location of the first beacon device to a location-based boundary associated with the vehicle; and determining that the first beacon device is associated with the vehicle at the first vehicle location when a result of the comparing indicates that the first beacon device is located within the location-based boundary associated with the vehicle at the first vehicle location; and for each second beacon device of the second plurality of beacon devices within the communication range of the receiver at the second vehicle location: comparing the information indicating the second location of the second beacon device to the location-based boundary associated with the vehicle; and determining that the second beacon device is associated with the vehicle at the second vehicle location when a result of the comparing indicates that the second beacon 9531802.1Application No.: 17/172,2554 Docket No.: G0885.70001US06 Second Preliminary Amendment device is located within the location-based boundary associated with the vehicle at the second vehicle location.” Gurin teaches:

for each first beacon device of the first plurality of beacon devices within the communication range of the receiver at the first vehicle location: comparing information indicating a first location of the first beacon device to a location-based boundary associated with the vehicle; and determining that the first beacon device is associated with the vehicle at the first vehicle location when a result of the comparing indicates that the first beacon device is located within the location-based boundary associated with the vehicle at the first vehicle location; and for each second beacon device of the second plurality of beacon devices within the communication range of the receiver at the second vehicle location: comparing the information indicating the second location of the second beacon device to the location-based boundary associated with the vehicle; and determining that the second beacon device is associated with the vehicle at the second vehicle location when a result of the comparing indicates that the second beacon 9531802.1Application No.: 17/172,2554 Docket No.: G0885.70001US06 Second Preliminary Amendment device is located within the location-based boundary associated with the vehicle at the second vehicle location. ([0124], [0145] at a given location, each package geofence is compared to vehicles to determine if overlapping – notifies a user if a package belonging to the user is left behind (package is still associated with the vehicle because the package and vehicle geofence boundaries overlap))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murphy and Gurin. The motivation would have been to have positive real time knowledge about the packages being transported by knowing when the package and vehicle geofences overlap and therefore knowing the package is still in the vehicle.

As to claim 35 Murphy teaches all of the limitations of claim 21 as above. Murphy doesn’t explicitly teach: “the vehicle is arranged to carry the plurality of objects ([0128]) the method further comprises identifying, for each beacon device that is determined as associated with the vehicle, that the object associated with the beacon device is positioned to travel with the vehicle”. Gurin teaches:

the vehicle is arranged to carry the plurality of objects ([0128]) the method further comprises identifying, for each beacon device that is determined as associated with the vehicle, that the object associated with the beacon device is positioned to travel with the vehicle. ([0136], [0145] the system determines via overlapping geofences that the package is in the storage compartment. Additionally, Murphy teaches continuous tracking of a package in a vehicle [0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murphy and Gurin. The motivation would have been to have positive real time knowledge about the packages being transported by knowing when the package and vehicle geofences overlap and therefore knowing the package is still in the vehicle.

As to claim 36 Gurin teaches:

each object of the plurality of objects is a package; ([0128], [0145])

identifying, for each beacon device that is determined as associated with the vehicle, that the object associated with the beacon device is positioned to travel with the vehicle comprises identifying that the vehicle is loaded with the package. ([0136], [0145] the system determines via overlapping geofences that the package is in the storage compartment. Additionally, Murphy teaches continuous tracking of a package in a vehicle [0080])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20130346336) in view of Schrader (US 20130303143).

As to claim 30 Murphy teaches all of the limitations of claim 29 as above. Murphy further teaches:

the environmental information …to which at least one object that is associated with the at least one beacon device was subjected; and
determining that the environmental information meets one or more conditions associated with potential damage comprises determining (environmental data) is… outside of a range and/or above or below one or more thresholds. ([0037], [0075] teaches measuring environmental conditions, comparing them to thresholds and triggering alerts when the condition is outside a desired range) Murphy doesn't explicitly teach the environmental condition being monitored is acceleration. Schrader teaches:
the environmental condition being monitored is acceleration ([0042-0043])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Schrader. The motivation would have been to have positive real time knowledge about the packages being transported by knowing when the package and vehicle geofences overlap and therefore knowing the package is still in the vehicle.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 10-11) with regard to the independent claim(s) 21-40 rejected under 35 U.S.C. 112; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The applicant has amended the independent claims to try to overcome this 112 rejection but the examiner still doesn’t agree that it has been overcome. The applicant uses the term associating with respect to associating a beacon device to a package, a beacon device to a vehicle and an object to a vehicle. The term associating must have different meanings in each of these instances. For example, the specification states in paragraph 57 “The at least one Bluetooth beacon may be attached or affixed or associated with at least one object…“ but does not define how a beacon device is associated with an object. Is it an electronic association (which means the object would need to have transmit/receive and other processing capabilities or are they physically attached. The examiner believes that the intention is for a physical attachment but the quote from paragraph 57 seems to indicate that a physical attachment is different than an association. Additionally, the examiner assume that the associating of the beacon device with the vehicle is through an exchange of transmissions according to a protocol that includes things such as a beacon device ID and that a database is maintained and processed somewhere but this is not clearly spelled out either in the claims or the specification. If this is true there needs to be more than just rules, i.e. if a beacon device is “associated” with the vehicle at two locations then the package it is “associated” with is finally determined to be associated with the vehicle. The technical description of how this is carried out must be spelled out in the claims and/or the specification. Is a processor reading data from two different locations that has been stored and comparing the data somehow? 
In response to applicant’s arguments (on pages 10-11) with regard to the independent claim(s) 21, 37 and 40 rejected under 35 U.S.C. 102(a) that the reference does not teach/suggest the claimed feature “determining whether an object of the plurality of objects is associated with the vehicle based on the determination of whether the first plurality of beacon devices are associated with the vehicle at the first vehicle location and the determination of whether the second plurality of beacon devices are associated with the vehicle at the second vehicle location, wherein determining whether the object is associated with the vehicle comprises: determining that the object of the plurality of objects is associated with the vehicle in response to determining that i) a beacon device associated with the object is determined to be associated with the vehicle at the first vehicle location and ii) the beacon device associated with the object is determined to be associated with the vehicle at the second vehicle location”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The applicant’s arguments are just a general recitation of what Murphy teaches and that it doesn’t teach the claimed limitations – “ In particular, Murphy does not describe determining the objects associated with a vehicle based on making an initial determination at a first vehicle location and then at a second vehicle location of which beacon devices are associated with the vehicle”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant’s arguments that the dependent claims are allowable as they depend from allowable independent claims are moot since the independent claims stand rejected.

Conclusion

 Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571) 270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181